Citation Nr: 0021189	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-01 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
scar as a residual of a right hernia repair.

2.  Entitlement to an increased (compensable) rating for a 
scar as a residual of an appendectomy.

3.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1952 to 
June 1956; he also reported many years of subsequent, 
unverified Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 1998, 
December 1998, and July 1999.


FINDINGS OF FACT

1.  The veteran does not have a recurrent right inguinal 
hernia; examination does not show the need for a truss or 
supporting belt.

2.  The post-operative scar at the right inguinal hernia 
incision site is not tender or painful.

3.  The post-operative scar at the appendectomy incision site 
is not tender or painful.

4.  The veteran's service-connected disabilities, which 
consist of residual scars from a right inguinal herniorrhaphy 
and an appendectomy, are not shown to clearly interfere with 
normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
right inguinal hernia, to include a scar at the incision 
site, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338, 7804 
(1999).

2.  The criteria for a compensable rating for a scar as a 
residual of an appendectomy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).

3.  The criteria for a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities are 
not met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
(compensable) ratings for residual scars from a right 
inguinal herniorrhaphy and appendectomy, and for a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities are well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well- grounded. Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Board is satisfied that all relevant facts pertaining to 
the veteran's claims for compensable evaluations for 
residuals of a right inguinal hernia and a residual 
appendectomy scar, and for a 10 percent evaluation under 
38 C.F.R. § 3.324 have been properly developed.  There is no 
indication of any additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment for 
each disability, the disability must be viewed in relation to 
its history.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

An inguinal hernia that is small, reducible, or without true 
hernia protrusion, is assigned a noncompensable disability 
evaluation.  An inguinal hernia which is post-operative 
recurrent, readily reducible and well supported by truss or 
belt, is rated 10 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).

Scars which are superficial, tender and painful on objective 
demonstration are assigned a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Following a review of the claims folder, the Board finds that 
a compensable rating is not warranted for either the residual 
scar from the veteran's right inguinal herniorrhaphy or the 
residual scar at the site of his appendectomy.  There are no 
post-service treatment records related to residuals of the 
veteran's right inguinal hernia repair or to his 
appendectomy.

On VA examinations in May 1998 and again in July 1998, the 
veteran reported a history of right inguinal hernia repair 
and appendectomy in service.  He indicated that there had 
been two recurrences of his right inguinal hernia.  The 
veteran indicated that he was not receiving any treatment for 
his history of inguinal hernias.  On examination, there was 
no evidence of recurrent hernia.  The veteran denied 
abdominal pain.  There were two 4 1/2 inch scars in the right 
inguinal area and one 3 1/4 inch scar in the left groin area.  
All of these scars were noted to be extremely well-healed 
with no clinical residuals.

On subsequent VA examination in May 1999, the veteran 
reported occasional discomfort in the area of his scars.  He 
denied receiving any treatment for his scars and indicated 
that he was employed by VA at a Medical Center.  On 
examination, the veteran was noted to have a well-healed, 
oblique appendectomy scar measuring 5 inches in length and 
1/8 inch in width.  Observed 1 1/2 inches inferior to the 
appendectomy scar was a second oblique scar, the site of the 
right inguinal hernia repair, measuring 7 inches in length 
and 1/8 inch in width.  The VA examiner noted that both of 
the scars were well-healed, nontender and not adherent to the 
underlying tissue.  There was no evidence of elevation or 
depression.  The color of the scars were noted to blend in 
well with the surrounding skin and there was no evidence of 
inflammation or keloid formation.  There was no evidence of 
herniation at the base of either scar and no evidence of 
ulceration or skin breakdown.  The examiner further commented 
that the scars were not disfiguring.  The diagnostic 
impression was well-healed, non-disfiguring scars from 
appendectomy and right-sided inguinal hernia repair.

In sum, there is no evidence to suggest the presence of any 
symptomatic residual of either the right inguinal hernia or 
the appendectomy.  Absent the required clinical 
findings to support a compensable rating for residuals of a 
right inguinal hernia and appendectomy, the appeal on these 
issues must be denied.

Whenever a veteran is suffering from two or more separate and 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of a compensable degree of 
severity under VA's Schedule for Rating Disabilities, a 10 
percent evaluation is authorized, but not in combination with 
any other rating.  38 C.F.R. § 3.324.  

However, the Board does not find that the evidence presented 
in this case demonstrates that the veteran's service-
connected disabilities, which consist of residual scars from 
a right inguinal hernia and from an appendectomy, clearly 
interfere with normal employability.  The medical evidence of 
record does not demonstrate that the appellant currently has 
any problems from residuals of the right inguinal hernia or 
appendectomy.  The veteran has complained that he has 
"occasional" discomfort at the scar sites, but he has not 
received any treatment and continues to work.  There is no 
evidence suggesting that the service-connected disabilities 
interfere with his employability or caused him to lose time 
from work.  In addition, the clinical findings on several VA 
examinations have failed to show that either scar is 
symptomatic.  Against this background, a 10 percent 
evaluation is not warranted for the veteran's multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


ORDER

1.  An increased (compensable) rating for residuals of a 
right inguinal hernia is denied.

2.  An increased (compensable) rating for residuals of an 
appendectomy is denied.

3.  A compensable evaluation based on multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

